DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/2020 and 9/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “accessory communication unit” in claims 1 and 26, “accessory control unit” in claims 1, 3, 5-6, 8, 10, 12 and 26, “imaging apparatus communication unit” in claims 14 and 26 and “imaging apparatus control unit” in claims 14, 16-18, 21-23 and 26.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10-12, 15-16, 20-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada US 2013/0308042.

Re claims 1 and 24, Kawada discloses an accessory device (lens 100) detachably mountable to an imaging apparatus (camera 200), and a communication control program of a computer installed in an accessory device (lens 100), the accessory device (100) comprising (figures 1-6): an accessory communication unit (lens communication unit 112) that provides, between itself and the imaging apparatus (200), channels including a notification channel use for notification from the imaging apparatus (200) to the accessory device (100) (figures 1-6; paragraphs 22, 27-32, 39-44), an accessory data communication channel (communication lines/channels between 100 and 200) used for data transmission from the accessory device (100) to the imaging apparatus (200), and an imaging apparatus data communication channel (communication lines/channels between 200 and 100) used for data transmission from the imaging apparatus (200) to the accessory device  (100) (figures 1-6; paragraphs 22, 27-32, 39-44); and an accessory control unit (lens microcomputer 111) that performs control of the accessory communication unit (112) (paragraphs 27-32, 39-44), wherein the accessory control unit (111) transmits a first data to the imaging apparatus (200) via the accessory data communication channel, in response to receiving, via the notification channel, a transmission request signal requesting transmission of data from the accessory device (100) to the imaging apparatus (200), and receives, via the imaging apparatus data communication channel, a second data transmitted from the imaging apparatus (camera 200) in response to start receiving of the first data (when the lens 

Re claims 14 and 25, Kawada discloses an imaging apparatus (camera 200) to which an accessory device (lens 100) is detachably mounted and a communication control program of a computer installed in an imaging apparatus (200) (figures 1-6), the imaging apparatus (200) comprising: an imaging apparatus communication unit (camera communication unit 208) provided with, between itself and the accessory device (100), a notification channel used for notification from the imaging apparatus (200) to the accessory device (100),an accessory data communication channel used for transmission of data from the accessory device (100) to the imaging apparatus (200), and an imaging apparatus data communication channel used for data transmission from the imaging apparatus (200) to the accessory device (100) (figures 1-6; paragraphs 22, 27-32, 39-44); and an imaging apparatus control unit (camera microcomputer 205) that performs control of the imaging apparatus communication unit (208) (figures 1-6; paragraphs 22, 27-32, 39-44), wherein the imaging apparatus control unit (205) transmits, via the notification channel, a transmission request signal requesting data transmission from the accessory device (100) to the imaging apparatus (200), and transmits a second data to the accessory device (100), via the imaging apparatus data communication channel, in response to start receiving of a first data transmitted from the accessory device according to the transmission request signal (when the lens microcomputer 111 can immediately follow the new control reference signal, the lens 

Re claims 4 and 17, Kawada further discloses that the transmission request signal is expressed by changing a voltage level of the notification channel (data signal DLC from lens 100 to camera 200 undergoes voltage changes) (figures 5-6, 9; paragraphs 29, 59-64).

Re claims 11 and 22, Kawada further discloses that the accessory device (lens 100) performs communication with the imaging apparatus (camera 200) by asynchronous communication or the imaging apparatus control unit (camera microcomputer 205) performs an asynchronous communication with the accessory device (lens 100) (paragraphs 51, 69).

Re claim 13, Kawada further discloses that the accessory device (lens 100) comprises an imaging optical system capable of forming a subject image on an imaging device of the imaging apparatus (camera 200) (figures 1-6; paragraphs 19-22, 27-32, 39-44).

Re claim 26, Kawada discloses an imaging system including an imaging apparatus (camera 200), and an accessory device (lens 100) detachably mounted to the imaging apparatus (camera 200), the accessory device (100) having an accessory communication unit (lens communication unit 112) that provides, between itself and the .

Allowable Subject Matter
Claims 2-3, 5-10, 12, 15-16, 18-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re claim 2, the prior art fails to teach or suggest an accessory device having the specific limitations disclosed in claim 2, wherein the accessory device includes an accessory communication unit that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an accessory control unit that performs control of the accessory communication unit, wherein the accessory control unit transmits a first data to the imaging apparatus via the accessory data communication channel, in 

Re claim 3, the prior art fails to teach or suggest an accessory device having the specific limitations disclosed in claim 3, wherein the accessory device includes an accessory communication unit that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an accessory control unit that performs control of the accessory communication unit, wherein the accessory control unit transmits a first data to the imaging apparatus via the accessory data communication channel, in response to receiving, via the notification channel, a transmission request signal requesting transmission of data from the accessory device to the imaging apparatus, and receives, via the imaging apparatus data communication channel, a second data transmitted from the imaging apparatus in response to start receiving of the first data, wherein the accessory control unit starts receiving of the second data after transmitting a start bit included in the first data.


Re claim 6, the prior art fails to teach or suggest an accessory device having the specific limitations disclosed in claim 6, wherein the accessory device includes an accessory communication unit that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data 

Re claims 7-10, the prior art fails to teach or suggest an accessory device having the specific limitations disclosed in claims 7-10, wherein the accessory device includes an accessory communication unit that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the 

Re claim 12, the prior art fails to teach or suggest an accessory device having the specific limitations disclosed in claim 12, wherein the accessory device includes an accessory communication unit that provides, between itself and the imaging apparatus, channels including a notification channel use for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for data transmission from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an accessory control unit that performs control of the accessory communication unit, wherein the accessory control unit transmits a first data to the imaging apparatus via the accessory data communication channel, in response to receiving, via the notification channel, a transmission request signal 

Re claim 15, the prior art fails to teach or suggest an imaging apparatus having the specific limitations disclosed in claim 15, wherein the imaging apparatus comprises: an imaging apparatus communication unit provided with, between itself and the accessory device, a notification channel used for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for transmission of data from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an imaging apparatus control unit that performs control of the imaging apparatus communication unit, wherein the imaging apparatus control unit transmits, via the notification channel, a transmission request signal requesting data transmission from the accessory device to the imaging apparatus, and transmits a second data to the accessory device, via the imaging 

Re claim 16, the prior art fails to teach or suggest an imaging apparatus having the specific limitations disclosed in claim 16, wherein the imaging apparatus comprises: an imaging apparatus communication unit provided with, between itself and the accessory device, a notification channel used for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for transmission of data from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an imaging apparatus control unit that performs control of the imaging apparatus communication unit, wherein the imaging apparatus control unit transmits, via the notification channel, a transmission request signal requesting data transmission from the accessory device to the imaging apparatus, and transmits a second data to the accessory device, via the imaging apparatus data communication channel, in response to start receiving of a first data transmitted from the accessory device according to the transmission request signal, wherein the imaging apparatus control unit starts transmitting the second data in response to reception of a start bit included in the first data.





Re claim 23, the prior art fails to teach or suggest an imaging apparatus having the specific limitations disclosed in claim 23, wherein the imaging apparatus comprises: an imaging apparatus communication unit provided with, between itself and the accessory device, a notification channel used for notification from the imaging apparatus to the accessory device, an accessory data communication channel used for transmission of data from the accessory device to the imaging apparatus, and an imaging apparatus data communication channel used for data transmission from the imaging apparatus to the accessory device; and an imaging apparatus control unit that performs control of the imaging apparatus communication unit, wherein the imaging apparatus control unit transmits, via the notification channel, a transmission request signal requesting data transmission from the accessory device to the imaging apparatus, and transmits a second data to the accessory device, via the imaging apparatus data communication channel, in response to start receiving of a first data transmitted from the accessory device according to the transmission request signal, wherein the imaging apparatus is communicable with the accessory device by switching communication methods between a clock-synchronized communication method synchronized with clock signals and an asynchronous communication method, the imaging apparatus control unit transmits the clock signals to the accessory device, via the notification channel, in the clock-synchronized communication method, and transmits the transmission request signal to the accessory device, via the notification channel, in the asynchronous communication method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasuda et al. US 2013/0028590 discloses the communication details of a camera and an interchangeable lens.
Imafuji et al. US 2011/0317061discloses the communication details of a camera and a lens.
Shibuno US 2009/0285572 discloses the communication details of a camera and an interchangeable lens.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699